Case 3:19-cv-01442-AWT Document 2 Filed 09/13/19 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

\) oak A Messing , Plaintiff

V. Case No. SA Cv UU adqust)
[Put case number here]

 

Town of Hamden _ Defendant

 

CONSENT TO ELECTRONIC NOTICE
BY SELF-REPRESENTED LITIGANT

A. [Complete the first line for electronic notification from the court]

I, N oh A. Messing hereby consent to the court
(name of self-represented litigant)

using my email address, as listed below, for the purpose of sending me notification of orders

and notices issued by the court.

 

B. [Complete the second line for electronic service from opposing counsel; DO NOT
COMPLETE THIS LINE IF YOU WANT OPPOSING COUNSEL TO SEND PAPERS

BY REGULAR MAIL]

I, N 0 ah A ‘ Me SING hereby consent to opposing
(name of self-represerited litigant)

counsel using my email address, as listed below, for the purpose of sending me papers filed

with the court.

 

 

In the event | change my email provider or discontinue my email service, | will notify
the court immediately of the address change so my court records may be updated.

Neak A. Me ssi

Name of Self-represented Hitigant

| 2.7] Wall Street

 

 

 

 

Street Address
Neus Haven, CT 06S |[O —_ a 203 -§00 -4213
City, State, Zip Code Telephone

 

Noah mess inq@y ale.edy
Email Address ad

Vfi2fiy dN ol Voss AZ

Date Signature
Case 3:19-cv-01442-AWT Document 2 Filed 09/13/19 Page 2 of 2

Certificate of Service

| hereby certify that on q/| 3 iI 1 [date], a copy of the foregoing “Motion by Self-
represented Litigant to Participate in Electronic Filing” was filed and served by mail on the
following: [insert name and address of every person served].

Vl ch Merorry

Sidnature of Self-representéd Litigant

Revised: November 29, 2017
